Name: Commission Regulation (EC) No 1280/95 of 6 June 1995 establishing Community quantitative limits for the re- importation into the European Community of certain textile products originating in the People' s Republic of China after outward processing operations in the People' s Republic of China
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  leather and textile industries;  trade;  Asia and Oceania
 Date Published: nan

 7. 6. 95 I EN I Official Journal of the European Communities No L 124/27 COMMISSION REGULATION (EC) No 1280/95 of 6 June 1995 establishing Community quantitative limits for the re-importation into the European Community of certain textile products originating in the People's Republic of China after outward processing operations in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Council Regulation (EC) No 3289/94 (2), and in particular Article 2 of Annex VII in conjunction with Article 17 thereof, Whereas Article 2 of Annex VII to Regulation (EEC) No 3030/93, lays down the conditions under which quantita ­ tive limits for the re-importation into the European Community of certain textile products after outward processing operations in certain third countries may be established ; Whereas Article 2 of Annex VII to Regulation (EEC) No 3030/93 stipulates that quantitative limits on re-imports may be established for textile products which are subject to the quantitative limits laid down in Article 2 of the abovementioned Regulation ; Whereas a request has been put to the European Commission by certain Member States for the introduc ­ tion of quantitative limits for re-imports into the Euro ­ pean Community of certain textile products (categories 13, 14, 17, 29 , 159 and 161 ) originating in the People's Republic of China after outward processing operations in the People's Republic of China ; whereas direct imports of textile products falling under categories 13 , 14, 17, 29, 159 and 161 are subject to quantitative limits laid down in Article 2 of Regulation (EEC) No 3030/93 ; Whereas the Committee set up under Article 17 of Council Regulation (EEC) No 3030/93 has, after discus ­ sion, deemed it appropriate to decide upon the introduc ­ tion of the quantitative limits specified in the Annex hereto ; Whereas it is therefore necessary to establish the quantita ­ tive limits specified in the Annex hereto on re-imports of certain textile products (categories 13, 14, 17, 29 , 159 and 161 ) into the European Community originating in the People's Republic of China after outward processing operations in the People's Republic of China ; Whereas the provisions on outward traffic contained in Annex VII to Regulation (EEC) No 3030/93 should apply to the re-imports of products for which quantitative limits have been established under this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Re-imports into the European Community of textile products originating in the People's Republic of China after outward processing operations in the People's Republic of China specified in the Annex to the present Regulation shall be subject to the quantitative limits set out in that Annex to be administered in accordance with the provisions of the relevant Community Regulations on economic outward processing such as those provided for in Annex VII to Regulation (EEC) No 3030/93 . Article 2 This . Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1995. For the Commission Leon BRITTAN Vice -Presiden t (') OJ No L 275, 8 . 11 . 1993, p . 1 . (2) OJ No L 349, 31 . 12 . 1994, p. 85. No L 124/28 EN Official Journal of the European Communities 7. 6. 95 ANNEX Category CN code Description Third country Unit Quantitative limits 1995 13 6107 11 00 Men's or boys' underpants and China 1 000 pieces 500 6107 12 00 briefs, women 's or girls' knickers 6107 19 00 and briefs, knitted or crocheted, of wool, cotton or man-made fibres 6108 21 00 6108 22 00 6108 29 00 14 6201 11 00 Men 's or boys ' woven overcoats, China 1 000 pieces 500 ex 6201 12 10 raincoats and other coats, cloaks and ex 6201 12 90 capes, of wool , of cotton or of man ­ ex 6201 13 10 made textile fibres (other than ex 6201 13 90 parkas of category 21 ) 6210 20 00 17 6203 31 00 Men's or boys' jackets and blazers, China 1 000 pieces 700 6203 32 90 other than knitted or crocheted, of 6203 33 90 wool, of cotton or of man-made 6203 32 19 fibres 29 6204 11 00 Women's or girls' suits and en- China 1 000 pieces 100 6204 12 00 sembles, other than knitted or 6204 1 3 00 crocheted, of wool , of cotton or of 6204 19 10 man-made fibres, excluding ski 6204 21 00 suits ; women's or girls' tracksuits 6204 22 80 with lining, with an outer shell of 6204 23 80 an identical fabric, of cotton or of 6204 29 1 8 man-made fibres 6211 42 31 6211 43 31 159 6204 49 10 Dresses, blouses and shirt-blouses, China tonnes 8 6206 10 00 not knitted or crocheted, of silk or silk waste 6214 10 00 Shawls, scarves , mufflers, mantillas, veils and the like, not knitted or crocheted, of silk or silk waste 6215 10 00 Ties, bow ties and cravats of silk or silk waste 7. 6 . 95 EN Official Journal of the European Communities No L 124/29 Category CN code Description Third country Unit Quantitative limits 1995 161 620119 00 Garments, not knitted or crocheted, China tonnes 15 6201 99 00 other than those of categories 1 to 123 and category 159 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 621 1 39 00 621 1 49 00